In an action to recover the value of the hospital services rendered plaintiff as the result of an automobile accident, plaintiff appeals (by permission) from an order of the Appellate Term of the Supreme Court for the Second and Eleventh Judicial Districts, dated January 17, 1977, which: (1) reversed an order of the Civil Court of the City of New York, Queens County, entered July 26, 1976, which denied defendant’s motion for summary judgment; and (2) granted the motion. Order affirmed, without costs or disbursements, on the memorandum decision of the Appellate Term. Titone, J. P., Rabin, Shapiro and Cohalan, JJ., concur.